                 --.____   ..Case 1:20-cr-00016-RGA Document 6 Filed 02/20/20 Page 1 of 1 PageID #: 9
 AO 442 (Rev. 01/09) Arrest Warrant



                                              UNITED STATES DISTRICT COURT
                                                                        for the
                                                                 District of Delaware
                                                                                                                        ~~
                                                                                                                        .-
                                                                                                                        -v,
                                                                                                                           . .....
                                                                                                                              «=
                                                                                                                        :t3: ....,
                                                                                                                        z J:> rr,
                                                                                                                                        --    ::0
                                                                                                                                              rn
                           United States of America                                                                     C, :.:0
                                                                         )                                              -IC.I)          co    (")
                                                                                                                         ..,_
                                                                                                                        c·...,...
                                                                                         Ct--.
                      BRANDON BELLAMY
                                      V.                                 )
                                                                         )
                                                                         )
                                                                                  Case No. · 20-16-UNA                . :,:
                                                                                                                        - >'"
                                                                                                                        ~U>
                                                                                                                            r           I:

                                                                                                                                        )>
                                                                                                                                              -rn<
                                                                                                                           ,en                m
                                  Defendant                              )                                                 J>l"""I
                                                                                                                           :lE::::::>   -P.   CJ
                                                                                                                           >:S
                                                             ARREST WARRANT
                                                                                                                           :::on
                                                                                                                            fTl !"Tl    -
To:        Any authorized law enforcement officer


           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)             BRANDON BELLAMY
                                      -------~---------------------------
who is accused of an offense or violation based on the following document filed with the court:

if    Indictment                0 Superseding Indictment         0 Information      0 Superseding Information                0 Complaint
0 Probation Violation Petition                  0 Supervised Release Violation Petition          0 Violation Notice          0 Order of the Court

This offense is briefly described as follows:

  26:5861 - POSSESSION OF AN UNREGISTERED FIREARM - ( COUNT I )


                                                                                                                   FEB 2 0 2020




Date:     02/13/2020



City and state:              WILMINGTON, DE                                             JOHN A. CERINO; CLERK OF COURT
                                                                                                   Printed name and title


                                                                      Return

          This warrant w~f recejved on (date)              2-('-f-20 , and the person was arrested on (date) 2~*2-0
at (city and state)         lAJ \ \Yb {htj ton        1
                                                          Qt:.
Date:     Z-Jq-2,0

                                                                                                  Printed name and title
